Exhibit 10.1

 

GLOBAL AMENDMENT TO

GRANT NOTICES AND AWARD AGREEMENTS

UNDER THE ANTERO RESOURCES CORPORATION

LONG-TERM INCENTIVE PLAN

This Global Amendment to Grant Notices and Award Agreements under the Antero
Resources Corporation Long-Term Incentive Plan is hereby adopted by Antero
Resources Corporation, a Delaware corporation (the “Company”), as of October 24,
2016 (the “Effective Date”).    Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Antero Resources
Corporation Long-Term Incentive Plan (the “LTIP”).

WHEREAS,  the Company has previously granted Performance Share Units, Restricted
Stock, Restricted Stock Units and Stock Options under the LTIP to Participants
pursuant to the terms and conditions of Performance Share Unit Grant Notices and
Performance Share Unit Agreements, Restricted Stock Grant Notices and Restricted
Stock Agreements, Restricted Stock Unit Grant Notices and Restricted Stock Unit
Agreements and Stock Option Grant Notices and Stock Option Agreements, as
applicable, between the Company and such Participants (collectively, the
“Outstanding Award Agreements”);

WHEREAS, pursuant to the LTIP and the Outstanding Award Agreements, the terms
and conditions of the Outstanding Award Agreements may be amended without the
consent of any Participant, provided that such amendment does not materially
reduce the rights of any Participant who holds an Award subject to such
amendment; and

WHEREAS, the Company desires to amend each Outstanding Award Agreement to
provide for accelerated vesting under certain circumstances as set forth herein.

NOW, THEREFORE, in consideration of the foregoing,  effective as of the
Effective Date, the Outstanding Award Agreements are hereby amended as follows:

1. Notwithstanding anything to the contrary in any Outstanding Award Agreement:

(a) With respect to each Award expressly described on Schedule A hereto, such
Award shall immediately become fully vested upon the consummation of a Change in
Control so long as the Participant holding such Award remains continuously
employed by the Company or one of its Affiliates through the date on which such
Change in Control is consummated.

(b) With respect to each Award that is not expressly described on Schedule A
hereto, such Award shall immediately become fully vested if (i)  the employment
of the Participant holding such Award is terminated by the Company or any of its
Affiliates other than for Cause within the 12-month period following the
consummation of a Change in Control or (ii) in the case of a transaction
described in clause (iii) of the definition of Change in Control, the
Participant holding such Award does not receive an offer of employment from the
acquirer in such transaction that (1) provides a base salary or base wage rate
at least equal to the base salary or base wage rate provided to such Participant
by the Company or one of its Affiliates immediately prior to the consummation of
such Change in Control; and (2)  is at a principal place of employment





--------------------------------------------------------------------------------

 



that is no more than 25 miles from the location of such Participant’s principal
place of employment immediately prior to the consummation of such Change in
Control.

2. As used herein,  the term “Cause” shall mean a finding by the Committee,
before or after the termination of a Participant’s employment, of the
Participant’s  (i) final conviction of, or plea of nolo contendere to, a crime
that constitutes a felony (or state law equivalent); (ii) gross negligence or
willful misconduct in the performance of the Participant’s duties that would
reasonably be expected to have a material adverse economic effect on the Company
or any of its Affiliates; (iii) willful failure without proper legal reason to
perform the Participant’s duties; or (iv) a material breach of any material
provision of the any Award Agreement or any other written agreement or corporate
policy or code of conduct established by the Company or any of its Affiliates
that would reasonably be expected to have a material adverse economic effect on
the Company or any of its Affiliates.

3. With regard to Performance Share Units, the vesting acceleration provisions
set forth herein apply only to service-based conditions applicable to such
Awards and do not affect the achievement of any performance measures or
criteria.

4. Except as expressly amended hereby, and the Award Agreements shall remain in
full force and effect and are specifically ratified and reaffirmed.

[Remainder of Page Intentionally Blank]

 

 



2

--------------------------------------------------------------------------------

 

 

SCHEDULE  A

·



All outstanding Awards granted to senior vice presidents of the Company

·



All outstanding Awards granted to named executive officers as set forth in the
Company’s Definitive Proxy Statement on Schedule 14A, filed on April 27, 2016

·



All outstanding Awards granted to employees who are age 65 or older as of the
date of a Change in Control

·



All stock distribution catch-up Awards granted during November 2015 or December
2015

Schedule A to

Global Amendment to

Grant Notices and Award Agreements

under the Antero Resources Corporation

Long-Term Incentive Plan

--------------------------------------------------------------------------------